Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 2 and 5 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 6/18/2020. 
In regards to claim 2, in that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the second layer of adhesive material is distal to the first layer of adhesive material, and this statement indicates that the invention is different from what is defined in the claim(s) because claim 2 claims a second layer of adhesive material is proximal to the first layer of adhesive material. The claim will be interpreted as was filed in the specification hereon after.
Claim 3 is rejected as a dependent of claim 2.
In regards to claim 5, In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the second layer of adhesive material is distal to the first layer of adhesive material with the electrode layer distal to the first layer and proximal to the second layer, and this statement indicates that the invention is different from what is defined in the claim(s) because claim 5 claims a second layer of adhesive material (53) proximal to the first layer of adhesive material (47), and wherein one or more electrodes are provided proximal to the second layer of adhesive material. The claim will be interpreted as was filed in the specification hereon after.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 9,770,359 to Edvardsen et al. (hereinafter “Edvardsen”) in view of U.S. Patent Application 2004/0216833 to Flemings et al. (hereinafter “Flemings”), and further in view of JP Patent Publication 2013/0231620 to Thirstrup et al. (hereinafter “Thirstrup”).
In regards to claim 1, Edvardsen discloses a system for preserving functionality of a skin-engageable element of appliance during storage, comprising: -a skin-engageable element comprising a carrier sheet (1 base plate) and having a first major proximal side (Col. 2, lines 6-27) and a second major distal side (Col. 2, lines 6-27), the skin engageable element comprising, on the first major proximal side, a first layer of adhesive material (4 Adhesive layer, Col. 2, lines 6-27), which is configured for adhesion of the skin-engageable element to a peristomal skin portion of a user (Col. 2, lines 6-27) and -a protective element removably attached to the first major proximal side of the skin- engageable element, the protective element comprising a sheet material (Col. 2, lines 6-27).
The disclosure of Edvardsen differs from that of the instant application in that it does not disclose a protective element comprising two or more discrete portions projecting substantially axially from a major surface of the sheet material, wherein each of the two or more discrete projecting portions of the sheet material is adapted to engage with a through-going passage in the first layer of adhesive material, and wherein each through-going passage in the first layer of adhesive material is open and passable, when the protective element is removed from the skin-engageable element. 
However, Flemings teaches of protective element comprising two or more discrete portions projecting substantially axially from a major surface of the sheet material (28, 128; Fig. 1, 6), wherein each of the two or more discrete projecting portions of the sheet material is adapted to engage with a through-going passage in the first layer of adhesive material (Para 37-38) and wherein each through-going passage in the first layer of adhesive material is open and passable, when the protective element is removed from the skin-engageable element (Para. 38).
Edvardsen and Flemings are both considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective element of Edvarsen to include discrete projections adapted to engage with a through going passage of an adhesive layer as taught by Flemings to prevent formation of air bubbles in the article or self-adhesion of the adhesive layer’s through going holes (Para. 3).
The combination of Edvardsen and Flemings differs from that of the instant application in that it does not disclose a skin engageable element wherein the first layer of adhesive material comprises two or more discrete through-going passages.
However, Thirstrup teaches of a skin engageable element wherein the first layer of adhesive material comprises two or more discrete through-going passages (66 channel, Fig. 4d). Thirstrup further comprises one or more electrodes (49, 50) provided distal to the first layer of adhesive material (47) (Fig. 4c, 4d) wherein the one or more electrodes is/are accessible from the first major proximal side, through the two or more discrete through-going passages in the first layer of adhesive material such that the electrodes could detect moisture propagations from stomal fluid leaks that pass through the through-going passages (Para. 106). 
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of the combination of Edvarsen and Flemings to include two or more discrete through-going passages proximal to the associated electrodes such that said electrodes are accessible through the first major proximal side as taught by Thirstrup to guide stomal leaks to the vicinity of the inner ring-electrode (Para. 106).

In regards to claim 4, the combination of Edvardsen, Flemings, and Thirstrup teaches a skin-engageable element further comprising one or more electrodes provided distal to the first layer of adhesive material wherein the one or more electrodes is/are accessible from the first major proximal side, through the two or more discrete through-going passages in the first layer of adhesive material as detailed above in the rejection of claim 1.

In regards to claim 2, the combination of Edvardsen, Flemings, and Thirstrup as taught above differs from that of the instant application in that it does not disclose a skin-engageable element compring a second layer of adhesive material proximal to the first layer of adhesive material.
However, Thirstrup teaches the system of claim 1, wherein the skin-engageable element comprises a second layer of adhesive material (53) proximal to the first layer of adhesive material (47).
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen, Flemings, and Thirstrup to include a second layer of adhesive material proximal to the first layer of adhesive as taught by Thirstrup to connect the first adhesive layer and the electrode layer to a top sheet or carrier sheet (Para. 146)

In regards to claim 3, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a skin engageable element, wherein a total second surface area of the second layer of adhesive material is greater than a total first surface area of the first layer of adhesive material.
However, Edvardsen further discloses a skin engageable element, wherein a total second surface area of the second layer of adhesive material (Outer adhesive) is greater than a total first surface area of the first layer of adhesive material (Inner adhesive) (Col. 1 line 62 – Col. 2 line 5). Having an outer adhesive implies that the radius of said adhesive layer must be larger than the inner adhesive thereby giving it a larger total surface area.
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edvarsen, Flemings, and Thirstruptotal second surface area of the second layer of adhesive material is greater than a total first surface area of the first layer of adhesive material as disclosed by Edvardsen to prevent complete detachment from erosion of the adhesive layer by having a separate adhesive layer extending beyond the first adhesive layer (Col. 1, Lines: 19-24)


In regards to claim 5, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a skin engageable element, wherein the skin engageable element comprises a second layer of adhesive material proximal to the first layer of adhesive material, and wherein one or more electrodes are provided proximal to the second layer of adhesive material.
However, Thirstrup teaches the system of claim 4 wherein the skin engageable element comprises a second layer of adhesive material (53) proximal to the first layer of adhesive material (47), and wherein one or more electrodes are provided proximal to the second layer of adhesive material.
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen, Flemings, and Thirstrup to include a second layer of adhesive material proximal to the first layer of adhesive as taught by Thirstrup to connect the first adhesive layer and the electrode layer to a top sheet or carrier sheet (Para. 146) 

In regards to claim 9, Edvardsen further discloses, a skin engageable element wherein the second major distal side of the skin-engageable element further comprises a first coupling half (2) provided on the carrier sheet and adapted to be coupled to a second coupling half on a collecting bag for collecting body waste. (Col. 4, lines 57-64)

In regards to claim 10, Edvardsen further discloses, a skin engageable element wherein the first coupling half (2) comprises an annular ring extending substantially perpendicularly from a flange (ele. 2, Annotated Fig. 3 below). 
The disclosure of Edvardsen differs from that of the instant application in that it does not disclose an outermost periphery of the flange is substantially at a same radial distance from a center of the skin-engagable element as an outermost periphery of the electrode layer.
However, Thirstrup teaches of a bag attachable adhesive (84) substantially at a same radial distance from a center of the skin-engageable element as an outermost periphery of the electrode layer (82). While the bag attachable adhesive in not explicitly a coupling ring, both the adhesive and the ring serve as a connecting mechanism for a collection bag to be attached to the skin application. It would have been obvious to one of ordinary skill in the art that if a bag attachable adhesive could be disposed substantially at a same radial distance from a center of the skin-engageable element as an outermost periphery of the electrode layer, a coupling ring serving the same function could be disposed at a same radial distance from a center of the skin-engageable element as an outermost periphery of the electrode layer. Additionally, the specification of the instant application suggests an optional adhesive for attaching the bag could be added to the flange further showing the interchangeability of the two structures. 

    PNG
    media_image1.png
    405
    763
    media_image1.png
    Greyscale


In regards to claims 11, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a skin engageable element, wherein the two or more discrete projecting portions projecting from the protective element comprise a plurality of discrete projecting portions.
However, Flemings teaches of the system of claim 1 wherein the two or more discrete projecting portions projecting from the protective element comprise a plurality of discrete projecting portions (128, Fig. 6) (Para. 37, 38).
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective element of the combination of Edvarsen, Flemings and Thirstrup to include discrete projections adapted to engage with a through-going passage of an adhesive layer as taught by Flemings to prevent formation of air bubbles in the article or self-adhesion of the adhesive layer’s through going holes (Para. 3). 


In regards to claim 13, Edvardsen differs from that of the instant application in that it does not disclose the system of claim 11, wherein the plurality of discrete portions projecting from the protective element comprises 2-50 discrete projecting portions.
However, Flemings teaches of a system of claim 11, wherein the plurality of discrete portions projecting from the protective element comprises  a plurality of discrete projecting portions (128), as the release liner is created to match the topography of the adhesive material layer (Para. 37, 38)  anticipating the claimed range as the specification discloses the discrete portions configured to engage with through-going passages simply to be “two or more” of (specification pg. 5, lines: 6-11).

In regards to claim 14, Edvardsen differs from that of the instant application in that it does not disclose the system of claim 13, wherein the plurality of discrete portions projecting from the protective element comprises 21-30 discrete projecting portions.
However, Flemings teaches of a system of claim 11, wherein the plurality of discrete portions projecting from the protective element comprises a plurality of discrete projecting portions (128), as the release liner is created to match the topography of the adhesive material layer (Para. 37, 38)  with the specification disclosing the discrete portions configured to engage with through-going passages simply to be “two or more” of (specification pg. 5, lines: 6-11). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). In this case, two or more encompasses the narrow range of 21-30 and is sufficient to establish a prima facie case of obviousness. Furthermore, Applicant has not disclosed any criticality of the 21-30 range in the current application (see specification of the current application, pg. 10, lines: 10-16).
In regards to claim 15, Edvardsen discloses the system of claim 1, wherein the skin-engageable element comprises a central opening (5) for receiving body waste and/or for accommodating a stoma (10) (Fig. 2).

In regards to claim 16, Edvardsen discloses the system of 1, further comprising a collecting bag for collecting of body waste, the collecting bag configured to be attached or coupled to the second major distal side (Col. 4, lines 57-64).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 9,770,359 to Edvardsen et al. (hereinafter “Edvardsen”), U.S. Patent Application 2004/0216833 to Flemings et al. (hereinafter “Flemings”), and U.S. Patent Publication 2013/0231620 to Thirstrup et al. (hereinafter “Thirstrup”) as applied to claims 1 and 4 above, and further in view of U.S. Patent Publication 2016/0158056 to Davis et al. (hereinafter “Davis”).
In regards to claim 6, the combination of Edvardsen, Flemings, and Thirstrup teaches of one or more electrodes provided in an electrode layer present in between two layers of adhesive materials.
The combination of Edvardsen and Thirstrup does not does not teach of one or more electrodes comprising a layer of polyurethane material.
However, Davis teaches one or more electrodes provided in an electrode layer (12,14), wherein the electrode layer comprises material of the electrode(s) provided in a layer of an insulating polycarbonate coating which describes the nature of polyurethane material (Para. 30).
Edvardsen, Flemings, Thirstrup, and Davis are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Edvardsen, Flemings and Thirstrupto be coated in a layer of insulating polymers as taught by Davis to allow the stoma fluid to permeate into the electrode layer and hence enable charge transfer between the two wires allowing for the detection of leaks to the adhesive layer (Para. 30).

In regards to claim 7, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a skin engagable element wherein a total third surface area of the electrode layer corresponds substantially to a total second surface area of the second layer of adhesive material.
However, Thirstrup teaches of the system of claim 6 wherein a total third surface area of the electrode layer (52) corresponds substantially to a total second surface area of the second layer of adhesive material (53) (Fig. 4).
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen, Flemings, and Thirstrup to include an electrode layer with a surface area corresponding substantially to a total second surface area of the second layer of adhesive material as taught by Thirstrup in order to achieve an appropriate capacitance to the conductive layer of the skin of a mammal enabling detection of both leakages originating from the peripheral of the bandage and propagating towards the opening 3 and leakages originating from the opening 3 and towards the periphery (Para. 83, 85).

In regards to claim 8, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a total third surface area of the electrode layer corresponds substantially to a total first surface area of the first layer of adhesive material.
However, Thirstrup teaches of the system of claim 6, wherein a total third surface area of the electrode layer (52) corresponds substantially to a total first surface area of the first layer of adhesive material (47) (Fig. 4).
Edvardsen, Flemings, and Thirstrup are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen to include an electrode layer with a surface area corresponding substantially to a total first surface area of the first layer of adhesive material as taught by Thirstrup in order to achieve an appropriate capacitance to the conductive layer of the skin of a mammal enabling detection of both leakages originating from the peripheral of the bandage and propagating towards the opening 3 and leakages originating from the opening 3 and towards the periphery (Para. 83, 85).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 9,770,359 to Edvardsen et al. (hereinafter “Edvardsen”) over U.S. Patent Publication 2013/0231620 to Thirstrup et al. (hereinafter “Thirstrup”).
In regards to claim 17, Edvardsen discloses a protective element attachable to a proximal adhesive side of a skin-engageable element for attachment to a skin portion of a user, wherein the protective element is configured to be releasable from the adhesive proximal side of the skin-engageable element (Col. 2, lines 6-27).
Edvardsen does not disclose a protective element wherein the protective element comprises a sheet material, the sheet material comprising two or more discrete portions projecting substantially axially from a major surface of the sheet material.
However, Thirstrup teaches a protective element wherein the protective element comprises a sheet material, the sheet material comprising two or more discrete portions projecting substantially axially from a major surface of the sheet material (ele. 128, Para. 37, 38).
Edvardsen, and Thirstrup are both considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen to include two or more discrete  portions as taught by Thirstrup to guide leaks to the vicinity of the inner ring-electrode (Para. 106).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 9,770,359 to Edvardsen et al. (hereinafter “Edvardsen”), U.S. Patent Application 2004/0216833 to Flemings et al. (hereinafter “Flemings”), and U.S. Patent Publication 2013/0231620 to Thirstrup et al. (hereinafter “Thirstrup”) as applied to claims 1 above, and further in view of J.P. Patent Publication 2001/087299 to Tanaka.
In regards to claim 12, the combination of Edvardsen, Flemings, and Thirstrup differs from that of the instant application in that it does not disclose a skin engageable element, wherein the plurality of discrete projecting portions projecting from the protective element is distributed in a circle pattern.
However, Tanaka teaches of a skin engageable application wherein the plurality of through-going passages (Fig. 1a; ele. 7) is distributed in a circle pattern. 
Edvardsen, Flemings, Thirstrup, and Tanaka are all considered to be analogous to the claimed invention as all references are in the same field of skin engageable ostomy applications containing the same key components and are known to be feasible in functioning as a skin engageable ostomy application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin engageable element of Edvarsen, Flemings, and Thirstrup to distribute the through-going passages in a circular pattern in order to provide an even distribution of adhesion (Pg. 3, Para. 7, lines: 3-4).
In the teachings of Flemings in the combination of Edvardsen, Flemings, and Thirstrup, the release liner is created to match the topography of the adhesive material layer (Para. 37, 38).
Given the adhesive layer including a plurality of through-going passages, in the embodiment in which the through-going passages are distributed in a circle pattern as taught by Tanaka, it would have been obvious to one of ordinary skill in the art that using the techniques taught in Flemings to create a release liner that matches the topography of the adhesive layer would produce a release liner with projecting portions distributed in a circle pattern such that the projecting portions are engageable with the through-going holes of the adhesive


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781